Hunt, Chief Justice.
We granted certiorari in this case to consider whether the Court of Appeals properly held that the 1991 Amendment to Art. I, Sec. II, Par. IX of the 1983 Georgia Constitution did not affect the viability of OCGA § 33-24-51, and that under that statute Decatur County waived its sovereign immunity to the extent of any liability insurance coverage purchased. We dealt with these same issues in our recent case of Gilbert v. Richardson, 264 Ga. 744 (452 SE2d 476) (1994), and that ruling controls. The decision of the Court of Appeals is consistent with that ruling, and it is affirmed.

Judgment affirmed.


All the Justices concur. .